Soule, J.
The order under which the adverse claimant seeks to hold the fund in question is neither in form nor in substance an assignment of the demand of Coleman, the principal defendant, against Wilde, the trustee. And it was so decided when this case was first before us. 127 Mass. 34. It is merely an order on Francis, the attorney of the defendant Coleman, to pay the claimant such sums as should become due Coleman from the Wilde case, — due him, that is to say, from Francis. It did” not work any change in the relations between Coleman and Wilde, nor lessen the control of Coleman over his pending suit against Wilde. The oral acceptance of the order by Francis did not change the character of the order, so far as relates to its operation on the fund in the hands of Wilde. What obligation it created on the part of Francis it is not necessary for us to consider. The case, therefore, stands precisely on the same principle as when it was first presented to us, and the decision then made was properly adopted by the judge who presided at the trial in the Superior Court, as his guide in ruling upon it. The ruling being correct, the exceptions must be

Overruled.